UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK GRANT DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
District Judge. (5:02-cr-00026-FDW-CH-1)


Submitted:   September 23, 2011          Decided:   September 29, 2011


Before TRAXLER, Chief Judge,      WILKINSON,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Noell P. Tin, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte, North
Carolina, for Appellant.     David Alan Brown, Sr., Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This is the third time this court has reviewed Patrick

Grant    Davis’   sentence      for   failure       to   file        tax    returns     and

conspiracy to defraud the United States.                       Davis was initially

indicted in May 2002, and charged with three counts of failing

to file tax returns for tax years 1995-1997, in violation of 26

U.S.C. § 7203 (2006).          In December 2002, the Government sought a

superseding    indictment,       charging     Davis      and     his       co-defendant,

Martin    Louis   Baucom,      with   conspiracy         to    defraud       the    United

States, in violation of 18 U.S.C. § 371 (2006).                              Baucom and

Davis    represented    themselves      at    trial,      after       which    the      jury

found them guilty on all counts.                  The district court initially

varied downward to sentence Davis to four years’ probation.

            Davis    appealed     his    convictions           and    the     Government

cross-appealed the sentence.            After hearing oral argument, this

court affirmed Davis’ convictions, but vacated his sentence and

remanded for resentencing.              See United States v. Baucom, 486

F.3d 822, 831 (4th Cir. 2007) (“Baucom I”).                     This court reversed

the district court’s finding that Davis was eligible for a two-

level    reduction    for   acceptance       of    responsibility           and    further

reversed    the     district    court’s      holding          with    regard       to   the

admissibility of evidence as to the tax loss incurred by the

State of North Carolina.              Id. at 829-30.             The Supreme Court

subsequently granted Davis’ petition for a writ of certiorari

                                         2
and remanded this case to this court for further consideration

in light of United States v. Gall, 552 U.S. 38 (2007).                                    See

Davis v. United States, 552 U.S. 1092 (2008).                             This court, in

turn, remanded the case to the district court.

              At resentencing, the district court again imposed a

probationary        sentence,        coupled      with       house        arrest.         The

Government     appealed,       and     we    again     vacated    the       judgment      and

remanded for resentencing.                See United States v. Baucom, 360 F.

App’x   457    (4th    Cir.    2010)        (unpublished)       (“Baucom      II”).        We

directed that the case be reassigned to a different district

court judge.        Baucom II, 360 F. App’x at 459 n.1.                      The Supreme

Court   subsequently          denied        Davis’    petition       for     a     writ    of

certiorari.        See Davis v. United States, 130 S. Ct. 3340 (2010).

On remand, the district court sentenced Davis to thirty-four

months’ imprisonment.          This appeal timely followed.

              Davis’   attorney,          Noell   Tin,    has    filed       this    appeal

pursuant      to    Anders     v.     California,        386     U.S.       738     (1967),

representing that there are no non-frivolous issues for appeal,

but asking us to review whether his performance at sentencing

was   constitutionally         deficient.            Davis     similarly         raises    an

ineffective        assistance        of     counsel      claim       in     his     pro    se

supplemental       brief.      The        Government     has    declined      to    file    a

response brief.        For the reasons that follow, we affirm.



                                              3
          Claims of ineffective assistance of counsel are not

cognizable    on   direct    appeal    unless   the     record     conclusively

establishes    ineffective     assistance.        See     United    States   v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).              Rather, to allow

for adequate development of the record, claims of ineffective

assistance generally should be brought in a 28 U.S.C.A. § 2255

(West Supp. 2011) motion.         United States v. Hoyle, 33 F.3d 415,

418 (4th Cir. 1994).        We have reviewed the transcript of Davis’

resentencing hearing and conclude that Davis has failed to meet

the   demanding    burden    of    showing   ineffective        assistance   of

counsel on direct appeal.         Accordingly, we reject this claim.

          In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                     We

therefore affirm     Davis’ sentence. 1         This    court    requires that

counsel inform Davis, in writing, of the right to petition the

Supreme Court of the United States for further review.                If Davis

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in


      1
       Although not challenged by counsel or Davis, because this
case is before us pursuant to Anders, we have reviewed the
within-Guidelines sentence Davis received and conclude that it
was both procedurally and substantively reasonable.    See Gall,
552 U.S. at 51; United States v. Diosdado-Star, 630 F.3d 359,
363 (4th Cir.), cert. denied, 131 S. Ct. 2946 (2011).



                                       4
this court for leave to withdraw from representation. 2      Counsel’s

motion must state that a copy thereof was served on Davis.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




     2
       At this time, we deny the pending motion to relieve Tin as
Davis’ appellate attorney and for the substitution of counsel.



                                    5